
	
		III
		109th CONGRESS
		2d Session
		S. RES. 553
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Menendez submitted
			 the following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Citizens' Stamp Advisory Committee should recommend to the Postmaster General
		  that a commemorative postage stamp be issued in honor of Varian
		  Fry.
	
	
		Whereas Varian Mackey Fry, of Ridgewood, New Jersey,
			 embodied the spirit of heroism and demonstrated personal bravery of the highest
			 order during the Holocaust;
		Whereas, while serving as a representative of the
			 Emergency Refugee Committee in German-occupied Vichy, France, between 1940 and
			 1941, Varian Fry helped save the lives of approximately 1,500 Jews and hundreds
			 of other anti-Nazi refugees;
		Whereas Varian Fry established a legal French relief
			 organization, the Centre Americain de Secou, as a cover for his heroic but
			 sometimes unlawful actions on behalf of the refugees, including—
			(1)securing false
			 visas;
			(2)planning daring
			 escape routes through the mountains of Southern France;
			(3)illegally
			 chartering ships to transport refugees out of France; and
			(4)exchanging
			 funding for these operations on the black market;
			Whereas, in order to save thousands of Jews and refugees
			 who were threatened by the Nazis, Varian Fry risked his personal safety,
			 forfeited his employment as a writer with the Foreign Policy Association, and
			 was ultimately expelled from France because his actions contravened the
			 policies of the Vichy French government;
		Whereas the efforts of Varian Fry resulted in the rescue
			 of approximately 2,000 persons, including such distinguished artists and
			 intellectuals as Marc Chagall, Max Ernst, Hannah Arendt, Franz Werfel, Jacques
			 Lipchitz, Lion Feuchtwanger, and Heinrich Mann;
		Whereas, in 1967, for his heroic actions, Varian Fry
			 received the Croix de Chevalier of the French Legion of Honor, 1 of the highest
			 civilian honors of France; and
		Whereas, in 1996, Varian Fry was named Righteous
			 Among the Nations by Yad Vashem, the Holocaust Heroes and Martyrs
			 Remembrance Authority in Jerusalem, making him the first citizen of the United
			 States to receive the highest honor bestowed by Israel to individuals who
			 worked as rescuers during the Holocaust: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Citizens' Stamp Advisory Committee should recommend to the Postmaster
			 General that a commemorative postage stamp be issued in honor of Varian
			 Fry.
		
